Opinion issued May 4, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–06–00163–CV




JOHN G. RUNION, SR., Appellant

V.

CITIBANK (SOUTH DAKOTA), N.A., Appellee




On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 837118




MEMORANDUM OPINIONAppellant filed with this Court an order by the trial court, rendered within its
plenary jurisdiction granting a new trial.  After being notified that this appeal was
subject to dismissal for lack of jurisdiction, appellant John G. Runion, Sr. did not
adequately respond.  See Tex. R. App. P. 42.3(a) (allowing involuntary dismissal of
case).
          The appeal is dismissed for want of jurisdiction.  All pending motions are
denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Higley.